FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

HANI NAROUZ, individually and on        
behalf of a class of similarly
situated individuals,
                 Plaintiff-Appellant,          No. 07-56005
                 v.
                                                D.C. No.
                                              CV-06-02914-R
CHARTER COMMUNICATIONS, LLC;
FALCON TELECABLE, a California                  OPINION
Limited Partnership; INTERLINK
COMMUNICATIONS PARTNERS, LLC,
             Defendants-Appellees.
                                        
        Appeal from the United States District Court
           for the Central District of California
         Manuel L. Real, District Judge, Presiding

                 Argued November 17, 2008
                 Submitted December 1, 2009
                    Pasadena, California

                    Filed January 15, 2010

   Before: Pamela Ann Rymer and Milan D. Smith, Jr.,
  Circuit Judges, and Edward R. Korman,* District Judge.

           Opinion by Judge Milan D. Smith, Jr.;
              Concurrence by Judge Korman;
  Partial Concurrence and Partial Dissent by Judge Rymer



  *The Honorable Edward R. Korman, Senior United States District
Judge for the Eastern District of New York, sitting by designation.

                               1169
1172         NAROUZ v. CHARTER COMMUNICATIONS




                        COUNSEL

Stephen M. Harris, Knapp, Peterson & Clarke, Glendale, Cal-
ifornia, for the appellants.

Steven D. Allison, Mandana Massoumi, Jessica Linehan, Dor-
sey & Whitney LLP, Irvine, California, for the appellees.


                         OPINION

MILAN D. SMITH, JR., Circuit Judge:

   This case presents the question of whether the settlement
and voluntary dismissal by a class representative of his per-
sonal claims in a putative class action lawsuit renders moot
his appeal of the denial of class certification. We hold that
under the circumstances of this case, the appeal is not ren-
dered moot.
              NAROUZ v. CHARTER COMMUNICATIONS              1173
   FACTUAL AND PROCEDURAL BACKGROUND

   Hani Narouz filed a complaint on April 7, 2005 in the Los
Angeles Superior Court, alleging causes of action for wrong-
ful termination in violation of public policy; statutory viola-
tions of the California Labor Code based on failure to pay
wages, failure to furnish meal periods, and failure to maintain
accurate itemized wage statements; unfair, unlawful, and
fraudulent business acts and practices under California Busi-
ness and Professions Code Section 17200; and seeking declar-
atory relief. All of these claims were asserted on behalf of a
putative class of Charter Communications, LLC’s (Charter)
non-exempt employees, except the wrongful termination
claim, which was asserted by Narouz alone. Charter removed
the case to the United States District Court for the Central
District of California pursuant to 28 U.S.C. § 1441(b).

   After over a year and a half of litigation, including the pro-
cessing of two separate Motions to Strike, and extensive dis-
covery, the parties commenced a mediation proceeding on
December 7, 2006, which resulted in agreement on general
settlement terms approximately ten days later.

   The actual settlement agreement, which was negotiated
over several additional months, included a “Class Action Joint
Stipulation of Settlement,” providing for the gross payment
by Charter of $267,500 (including attorney’s fees). A separate
agreement was entered into between Charter and Narouz,
which called for $60,000 to be paid by Charter to Narouz for
the release of Narouz’s wrongful termination claim, claims
for any unpaid wages “aside from those related to Narouz’s
class allegation,” claims for any emotional distress, pain and
suffering, and penalties “aside from those related to Narouz’s
class allegation.” Narouz was also eligible to receive an addi-
tional amount ($20,000) conditioned on the district court’s
final approval of the class settlement. The agreement speci-
fied, however, that if the Court did not approve the settlement,
the $60,000 payment already made would be considered to be
1174          NAROUZ v. CHARTER COMMUNICATIONS
consideration for any and all remaining “individual claims.”
On December 20, 2006, the parties filed a stipulation and
order relating to Narouz’s motion for approval of settlement.
On February 23, 2007, Narouz signed the “Confidential Set-
tlement Agreement and Release,” providing for full settlement
and release of his individual claims.

   On April 23, 2007, Narouz filed a motion in the district
court seeking certification of the class for settlement purposes
only and preliminary approval of the class action settlement.
Charter filed papers supporting the motion. A hearing was
held on May 21, 2007, wherein the district court refused to
certify the case as a class action for settlement purposes, or to
approve the settlement. The only comment the court made in
its written order was that it could not “ascertain a class.” The
court offered no other analysis as to why the motion was
denied.

   On June 5, 2007, Narouz filed a stipulation and request for
dismissal with prejudice as to all of his individual claims, pur-
suant to the settlement agreement. The court entered an order
terminating the case the next day. Narouz now appeals. We
have jurisdiction under 28 U.S.C. § 1291.

                        DISCUSSION

I.   Mootness

   [1] The issue of whether a class representative who volun-
tarily settles his or her individual claims in a putative class
action renders an appeal from a denial of class certification
moot is an open one in this circuit. See Seidman v. City of
Beverly Hills, 785 F.2d 1447, 1448 (9th Cir. 1986) (stating
“[w]e need not reach the question of whether a named plain-
tiff who settles all his individual claims after denial of class
certification may appeal the adverse certification order”). The
issue also remains open in the Supreme Court. See U.S.
Parole Comm’n v. Geraghty, 445 U.S. 388, 404 n.10 (1980).
              NAROUZ v. CHARTER COMMUNICATIONS              1175
   [2] The Supreme Court held in Geraghty that when a class
representative’s claims expire involuntarily, that representa-
tive “retains a ‘personal stake’ in obtaining class certification
sufficient” to maintain jurisdiction to appeal a denial of class
certification. Id. at 404. The Court reasoned that the class rep-
resentative maintained at least an interest in spreading litiga-
tion costs and shifting fees and expenses to the other litigants
with similar claims. Id. at 403; see also Deposit Guar. Nat’l
Bank, Jackson Miss. v. Roper, 445 U.S. 326, 334 n.6 (1980).

   [3] We hold that when a class representative voluntarily
settles his or her individual claims, but specifically retains a
personal stake as identified by Geraghty and Roper, he or she
retains jurisdiction to appeal the denial of class certification.
In so holding, we join several other circuits. See Richards v.
Delta Air Lines, Inc., 453 F.3d 525 (D.C. Cir. 2006); Potter
v. Norwest Mortgage, Inc., 329 F.3d 608 (8th Cir. 2003);
Toms v. Allied Bond & Collection Agency, Inc., 179 F.3d 103
(4th Cir. 1999); Love v. Turlington, 733 F.2d 1562 (11th Cir.
1984).

   [4] In order to retain such a “personal stake,” a class repre-
sentative cannot release any and all interests he or she may
have had in class representation through a private settlement
agreement. See Toms, 179 F.3d at 105-06 (holding that the
class representative had maintained no interest in a case
where he expressly relinquished “any and all” claims “of any
kind or nature whatsoever he may have individually” in addi-
tion to “any claims for attorney’s fees, costs, or compensation
as class representative, [and any claims] he may have as a
member/representative of the putative class”). Conversely, a
settlement agreement that specifically provides that the class
representative is solely releasing individual claims may per-
mit the class representative to retain a “personal stake” in the
class claim. See Richards, 453 F.3d at 529 (holding that the
named plaintiff maintained jurisdiction when the settlement
agreement released defendant only of “any and all individual
1176          NAROUZ v. CHARTER COMMUNICATIONS
claims that she might have” which was not “in derogation of
. . . Plaintiff’s class claim”).

   [5] Here, the “Confidential Settlement and Release”
between Narouz and Charter limits the release to only
Narouz’s individual claims, stating that the settlement pay-
ment received is consideration for dismissal of Narouz’s
claims “aside from those related to Narouz’s class allegation”
(emphasis added). The agreement also provides that Narouz
retains a continued financial interest in the advancement of
the class claims, because Narouz is to receive an award
enhancement fee ($20,000) were the court to approve the set-
tlement. Further, the agreement provides that the claim for
attorney’s fees and costs has not been released, nor will it be,
if Narouz is not allowed to pursue an appeal of a denial of
class certification. The dissent ignores the plain language of
the settlement agreement and obvious financial interest in
obtaining a reversal of the district court’s decision, and
instead relies upon a general release provision included in the
agreement. It is clear here that Narouz maintains a sufficient
personal stake in the class litigation to appeal the district
court’s denial of class certification, and that the appeal is not
moot.

   The dissent argues that voluntary settlement is different
from involuntary disposition because “[b]y definition, volun-
tary settlement is wholly within the discretion of the parties;
they can control what claims are dismissed, which survive,
and what rights each party retains in the class certification
claim.” Dissent at 1184. This is a definition of voluntariness,
not a reason for holding that Narouz lacks a personal stake in
the outcome of the appeal. Narouz did not release the claims
of the putative class members and, as discussed above, retains
a personal financial interest in the outcome arising from his
rights to represent the class. As the Supreme Court observed
in Geraghty, “[a] plaintiff who brings a class action presents
two separate issues for judicial resolution. One is the claim on
the merits; the other is the claim that he is entitled to represent
              NAROUZ v. CHARTER COMMUNICATIONS               1177
a class. The denial of class certification stands as an adjudica-
tion of one of the issues litigated. We think that in determin-
ing whether the plaintiff may continue to press the class
certification claim, after the claim on the merits ‘expires,’ we
must look to the nature of the ‘personal stake’ in the class cer-
tification claim.” 455 U.S. at 402 (internal quotation and cita-
tion omitted).

   Moreover, viewed realistically, the decision of Narouz to
settle this case is voluntary only in the sense that it is a know-
ing choice between two alternatives. One was pursuing his
individual claim to final judgment at the risk of possibly
recovering nothing, combined with the expenditure of more
resources than the case may have been worth. The other one,
the one he chose, was settling the case in a manner that he had
reason to believe would serve the interests of the class as well
as his own. By specifically stating in the agreement that the
$60,000 was payment for claims “aside from those related to
Narouz’s class allegation” (emphasis added), and by main-
taining an interest in the $20,000 that was conditioned on the
court’s approval of the class settlement, Narouz maintained a
personal stake as required by Geraghty.

II.   Motions to Strike and Ex Parte Application

   [6] Narouz appeals not only the order denying approval of
the settlement and certification of a class for settlement pur-
poses, but also two separate motions to strike and a denial of
an ex parte application seeking extension of a date in a Rule
16 scheduling order. These issues are not ripe for review
because the parties have agreed to settle this case. On remand,
if the class is certified and the settlement is approved, the dis-
putes over these interlocutory orders will be rendered moot
and will never need to be reached. See Lehn v. Holmes, 364
F.3d 862, 867 (7th Cir. 2004) (“Ripeness doctrine is based on
the ‘central perception . . . that courts should not render deci-
sions absent a genuine need to resolve a real dispute.’ . . .
[and] is grounded in both Article III and prudential con-
1178          NAROUZ v. CHARTER COMMUNICATIONS
cerns.”) (internal citation omitted); Western Oil and Gas
Ass’n v. Sonoma County, 905 F.2d 1287, 1290 (9th Cir. 1990)
(“The ripeness inquiry asks ‘whether there is yet any need for
the court to act,’ while the mootness inquiry asks ‘whether
there is anything left for the court to do.’ ” (quoting Wright,
Miller & Cooper, Federal Practice and Procedure, § 3532.1
(2d ed. 1984))). Consequently, we do not have jurisdiction to
consider Narouz’s interlocutory appeal of the district court’s
decisions concerning the motions to strike and its denial of the
ex parte application seeking extension.

III.   Denial of Motion for Certification of Settlement
       Class and For Preliminary Approval of Class Action
       Settlement

  A.    Standard of Review

   Normally, class certification decisions are reviewed under
an abuse of discretion standard. Dukes v. Wal-Mart, Inc., 509
F.3d 1168, 1175 (9th Cir. 2007). This is not the case, how-
ever, where the district court fails to make sufficient findings
to support its application of the Rule 23 criteria. In such cir-
cumstances, the class certification decision “is not entitled to
the traditional deference given to such a determination.”
Local Joint Exec. Trust Fund v. Las Vegas Sands, Inc., 244
F.3d 1152, 1161 (9th Cir. 2001).

   Here, the district court refused to certify the settlement
class, offering almost no analysis to support its decision. At
the hearing held to preliminarily certify the class, the district
court stated “I don’t see how I can certify this matter for class
action as a class action for settlement purposes. I just don’t
think I could probably certify it for a class action at all. There
is some question in my mind. So the motion is denied.” The
court’s written order states, “The motion is denied since the
court is unable to ascertain a class which can be certified.”
This statement contains virtually no analysis. Thus, the dis-
                NAROUZ v. CHARTER COMMUNICATIONS                     1179
trict court’s decision is not entitled to the traditional deference
given to class certification determinations.

  B.    Application of Rule 23

   [7] The parties agree that the district court erred by refusing
to certify a class for settlement purposes only. In reviewing
the district court’s determination, however, this court must
still review the requirements of Rule 23(a) and (b), which are
“designed to protect absentees by blocking unwarranted or
overbroad class definitions” and “demand undiluted, even
heightened, attention in the settlement context.” Amchem
Prods., Inc. v. Windsor, 521 U.S. 591, 620 (1997). To obtain
class certification, a class plaintiff has the burden of showing
that the requirements of Rule 23(a) are met and that the class
is maintainable pursuant to Rule 23(b). Amchem, 521 U.S. at
613-14.

   [8] It is clear here that the district court erred in denying
class certification without providing any findings or providing
any analysis of the Rule 23 factors. Meaningful appellate
review is impossible. On this basis alone, we are compelled
to vacate and remand for a reasoned determination of class
action status. See Las Vegas Sands, 244 F.3d at 1161. While
both parties make a strong case in their briefs for why class
certification for settlement purposes is appropriate, and
although we tentatively see no reason why preliminary
approval should not be granted, we prefer to remand the issue
to the district court for its determination. Further, before any
settlement can receive final approval, a fairness hearing must
be held where members of the class may be heard concerning
their support for, or objection to, the settlement. We vacate
the district court’s denial of the Motion for Certification of
Settlement Class and For Preliminary Approval of Class
Action Settlement, and remand for reconsideration of the
motion.1
  1
   A final judgment was not entered in this case. Where an order appealed
from clearly represents a final decision and the appellees do not object to
1180            NAROUZ v. CHARTER COMMUNICATIONS
   [9] Under the circumstances of this case, it is appropriate
that the case be reassigned to a different district judge on
remand. See Rhoades v. Avon Prods., Inc., 504 F.3d 1151,
1165-66 (9th Cir. 2007).

 VACATED and REMANDED to a DIFFERENT DIS-
TRICT JUDGE.



KORMAN, District Judge, concurring:

   I concur fully in Judge Smith’s opinion. I write separately
to address Judge Rymer’s argument in dissent that under the
terms of the Confidential Settlement Agreement and Release,
Narouz agreed to release Charter from all claims arising out
of Narouz’s employment if the “Court does not approve the
terms of the representative and class action . . . and does not
enter an order approving the distribution of funds for the
class. . .” Consequently, she argues that Narouz lacks standing
and that the appeal is moot.

   Unlike Judge Rymer, I do not read this language as a
waiver of Narouz’s right to appeal from a denial of the
approval of the terms of the representative and class action
settlement. Particularly apposite here is Bhattacharya v. Cop-
ple, 898 F.2d 766 (10th Cir. 1990) (per curiam). The case
involved a settlement of a medical malpractice action. The
settlement agreement, which resolved the claims between the
parties, included a provision for the award of attorneys’ fees
in the amount of $450,000. The clause relating to the attor-
neys’ fees provided that the “determination of reasonableness
of the fees will be made by the Court and the [Kansas Health

the taking of an appeal, the separate judgment rule is deemed to have been
waived and the assumption of appellate jurisdiction is proper. Allah v.
Superior Court, 871 F.2d 887, 890 n.1 (9th Cir. 1989).
              NAROUZ v. CHARTER COMMUNICATIONS               1181
Care Stabilization] Fund will be entitled to any reduction by
the Court of the fee.” Id. at 768. This reflected the fact that,
under Kansas law, the approval of the court was required for
both the settlement agreement and the award of attorneys’
fees. Id. at 767.

   The settlement agreement was submitted to the district
court for approval. Ultimately, an order “designated Journal
Entry of Dismissal with Prejudice and Approval of Settlement
Agreement” was entered. The order “(1) approved the settle-
ment agreement as to the benefits paid plaintiffs, (2) reserved
for further ruling the ‘setting and approval’ of the attorneys’
fees to be paid pursuant to the agreement, and (3) dismissed
the action with prejudice.” Id. at 768. After a hearing on the
issue of attorneys’ fees, the district court awarded less than
the $450,000 to which the parties agreed. The plaintiffs
appealed. Relying on authority supporting the proposition that
an order voluntarily dismissing an action pursuant to a settle-
ment agreement is not appealable, the defendants moved to
dismiss the appeal. In holding that the order awarding counsel
fees was appealable, the Court of Appeals for the Tenth Cir-
cuit held that the settlement agreement had to be interpreted
in light of Kansas law which empowers a court to approve or
disapprove any attorneys’ fees paid by a litigant in a malprac-
tice action. “Obviously,” it continued, “if a court disapproves
. . . of the amount of attorneys’ fees to be paid by a litigant,
that is an adverse determination which is reviewable.” Id. at
768-69.

       We simply are not persuaded that the attorneys’
    fees provision of the settlement agreement contains
    any expression of intent to convert the district court
    into an arbitrator or umpire whose determination
    with respect to attorneys’ fees was agreed to in
    advance by the parties. Instead, the settlement agree-
    ment recognized the independent determination the
    district court was required to make under § 7-121b.
    The determination ultimately made was adverse to
1182          NAROUZ v. CHARTER COMMUNICATIONS
    plaintiffs’ attorneys. Under these circumstances,
    there is an appealable judgment, and the merits of
    the arguments raised by plaintiffs’ attorneys will be
    reached on appeal.

Id. at 769.

   This reasoning is equally applicable here. Rule 23 requires
that settlement of a class action be submitted to the district
court for its approval. Fed.R.Civ.P. 23(e). The decision of the
district court here was adverse to Narouz and to the class he
represented. The language of the release clause at issue does
not contain any expression of an intent to confer unreviewable
discretion on the district court with respect to this issue. Nor
do I see any reason of policy for holding that Narouz was
required to “reserve any right to appeal an adverse determina-
tion of certification, the terms of the class, or class settle-
ment.” Dissent at 1187. On the contrary, in the course of
holding that an order denying class certification was not an
appealable order, the Supreme Court observed that such an
order “is subject to effective review after final judgment at the
behest of the named plaintiff or intervening class members.”
Coopers & Lybrand v. Livesay, 437 U.S. 463, 469 (1978).
The equivalent of a final judgment has been entered in this
case. Majority at 1179-80 n.1. Under these circumstances,
only an explicit waiver of the right to appeal would deny
Narouz the opportunity to appeal the adverse judgment by the
district court.



RYMER, Circuit Judge, concurring in part and dissenting in
part:

   I would hold that a putative class representative who enters
into a settlement with the defendant in a class action after
class certification has been denied, and voluntarily dismisses
all of his substantive claims, thereby loses a sufficient interest
               NAROUZ v. CHARTER COMMUNICATIONS                   1183
to prosecute an appeal from the adverse certification ruling
unless the settlement papers expressly carve out the settling
plaintiff’s interest in the class claims or retain some other cog-
nizable interest such as shifting the costs of litigation to other
members of the class.

   As I read the Confidential Settlement Agreement and
Release between Narouz and Charter, the parties settled all of
Narouz’s substantive claims as an individual and as a putative
member of the class if and when the court denied class certifi-
cation, which, of course it did.1 The Agreement contains a
comprehensive release, and does not reserve the right to
appeal a class certification claim. Nor does the Agreement
discuss the spreading of costs. Pursuant to it, Narouz volun-
tarily dismissed with prejudice all his individual claims. No
one else has stepped up to the plate, that is, no other member
of the putative class has sought to intervene for the purpose
of appealing the district court’s ruling. In these circumstances,
it seems to me, Narouz lacks standing and the appeal is moot
for lack of a continuing controversy.

   In Geraghty, the Supreme Court considered whether denial
of a motion for certification of a class may be reviewed on
appeal after the named plaintiff’s personal claim had been
involuntarily extinguished. U.S. Parole Comm’n v. Geraghty,
445 U.S. 388 (1980). The Court observed that mootness has
two aspects: when the issues presented are no longer live, and
when the parties lack a legally cognizable interest in the out-
come. Id. at 396. There it was clear the controversy was live
because putative members of the class moved to be substi-
tuted or to intervene. Id. Here it is not. On the second prong,
the Court held that a putative representative retains a personal
stake in obtaining class certification when his substantive
claim expires. Id. at 404. See also Deposit Guaranty National
Bank v. Roper, 445 U.S. 326, 340 (1980) (permitting appeal
  1
   The Narouz/Charter settlement agreement was executed before the
class certification ruling with an effective date after it was rendered.
1184            NAROUZ v. CHARTER COMMUNICATIONS
of adverse certification ruling after involuntary dismissal of
the named plaintiff’s substantive claim). But it explicitly
declined to express any view as to whether a named plaintiff
who settles his individual claim may nevertheless appeal from
denial of class certification. Geraghty, 445 U.S. at 404 n.10.

   I think voluntary settlement is different from involuntary
disposition. By definition, voluntary settlement is wholly
within the discretion of the parties; they can control what
claims are dismissed, which survive, and what rights each
party retains in the class certification claim. For this reason it
seems to me that Narouz, having voluntarily settled and vol-
untarily dismissed his individual claims, lacks a sufficient
personal stake to appeal a denial of class certification unless
he can point to specific language in the settlement papers
showing that he retains a cognizable interest.

   The Supreme Court identified two such interests in Roper:
a plaintiff’s interest in his individual substantive claim, and
his interest in shifting the costs of litigation to other members
of the class. 445 U.S. at 336-39. As we have indicated, these
interests are negotiable and can be settled. See Seidman v.
City of Beverly Hills, 785 F.2d 1447, 1448 (9th Cir. 1986)
(holding that voluntary dismissal with prejudice upon settling
individual claims after denial of class certification deprived
court of jurisdiction).2 Other courts agree. See, e.g., Toms v.
   2
     Seidman distinguishes what remains of Jordan v. County of Los Ange-
les, 669 F.2d 1311, 1316-17 (9th Cir. 1982), vacated on other grounds,
459 U.S. 810 (1982), rev’d on other grounds on remand, 713 F.2d 503
(9th Cir. 1984), amended on remand, 726 F.2d 1366 (9th Cir. 1984), on
the footing that in Jordan, unlike Seidman, the parties had not stipulated
to a voluntary dismissal of the action. 785 F.2d at 1448 n.2. It notes that
in Jordan, we held that a class plaintiff who settled individual claims
could appeal where an attempt by other members of the putative class to
intervene demonstrated the existence of a live controversy and where the
settlement agreement did not resolve the plaintiff’s claim for injunctive
relief, thereby leaving him with a personal stake in the outcome of the liti-
gation.
                NAROUZ v. CHARTER COMMUNICATIONS                       1185
Allied Bond & Collection Agency, 179 F.3d 103, 105 (4th Cir.
1999); Dugas v. Trans Union Corp., 99 F.3d 724, 727-29 (5th
Cir. 1996); Walsh v. Ford Motor Co., 945 F.2d 1188, 1191-92
(D.C. Cir. 1991); Shores v. Sklar, 885 F.2d 760, 762-64 (11th
Cir. 1989).

   Other courts facing similar issues also generally start with
the principle that a class representative with voluntarily dis-
missed individual claims has mooted his appeal of a prior
denial of class certification, unless the language of both the
settlement agreement and the dismissal demonstrate a live
controversy and a personal stake in the case. They then evalu-
ate the appellant’s entitlement to the narrow mootness excep-
tion based on whether the putative class representative
expressly: (1) “carved-out” or preserved class claims, with no
dismissal of “any and all” claims or the “action” as a whole;
(2) reserved the right to appeal the class certification denial;
and/or (3) provided for the shifting of attorneys’ fees, costs
and expenses to the class in the event that a class was certi-
fied. See, e.g., Toms, 179 F.3d at 105-07 (finding appeal moot
where plaintiff expressly agreed to an “unqualified release of
claims” — including “any and all” individual and class action
claims, any interest in attorneys’ fees and costs and any class
representative compensation — even where the settlement
agreement preserved the right to appeal class certification rul-
ing, which was held to be “without effect” in light of the
plaintiff’s lack of interest in the case); Dugas, 99 F.3d at 725-
29 (holding plaintiff agreed “without objection” to settlement
and stipulated judgment on the entire “action,” and did not
distinguish or preserve class claims; under those circum-
stances, plaintiff needed an “express reservation of a right to
appeal” class certification denial);3 Potter v. Norwest Mort-
  3
   Cf. Zeidman v. J. Ray McDermott & Co., 651 F.2d 1030, 1045, 1050-
51 (5th Cir. 1981) (holding “a suit brought as a class action must as a gen-
eral rule be dismissed as moot when the personal claims for the named
plaintiffs are satisfied, and no class has properly been certified,” but also
that “a suit brought as a class action should not be dismissed for mootness
upon tender to the named plaintiffs of their personal claims, at least when,
as here, there is pending before the district court a timely filed and dili-
gently pursued motion for class certification”).
1186             NAROUZ v. CHARTER COMMUNICATIONS
gage, Inc., 329 F.3d 608, 611-14 (8th Cir. 2003) (holding
plaintiff voluntarily released all individual claims after denial
of class certification and failed to provide settlement agree-
ment as part of the record that would establish continuing
interest in shifting attorneys’ fees and costs to the class under
Geraghty and Roper);4 Shores, 885 F.2d at 762-64 (holding
release by consent to judgment, without any qualification as
to class claims versus individual claims, indicated consent to
dismissal of entire “action”);5 Richards v. Delta Air Lines,
Inc., 453 F.3d 525, 528-29 (D.C. Cir. 2006) (holding plaintiff
who voluntarily settled individual claims could appeal class
certification denial because she retained a personal stake in
the litigation in shifting fees and costs to the class and in only
settling “any and all individual claims she might have,” rather
than “any and all” claims or agreeing to dismiss the entire
“action”; parties also stipulated that plaintiff’s “individual
claims” were not “in derogation of any other claim, defense,
or right that either party or any putative class member might
have in respect of this litigation, including Plaintiff’s class
claim”).6
  4
     See also Anderson v. CNH U.S. Pension Plan, 515 F.3d 823, 826-27
(8th Cir. 2008) (holding after denial of class certification, “the voluntary
settlement reached by the named plaintiffs with both defendants leads us
to conclude that the entire case is now moot,” although agreement
reserved right to appeal, because plaintiff did not establish a “continuing
interest . . . in shifting costs and attorneys’ fees to putative class mem-
bers”).
   5
     Cf. Love v. Turlington, 733 F.2d 1562, 1564-65 (11th Cir. 1984) (hold-
ing class representative’s appeal of denial of class certification was not
moot where she settled individual claims, as “live” controversy existed
due to intervenor and plaintiff had “personal stake” in her procedural
claim to the right to represent the class under Geraghty).
   6
     Cf. Walsh, 945 F.2d at 1190-92 (holding plaintiff could not appeal
class certification denial where he released “any and all claims . . . whatso-
ever” with no mention of class claims; noting that if the settlement was
expressly “limited in scope” there would be a basis for plaintiff’s appeal
of the class certification denial).
                NAROUZ v. CHARTER COMMUNICATIONS                       1187
   Following this approach and applying the rule I would
adopt, the question is: what did Narouz and Charter agree to.
As I read the Agreement, Narouz fully released all his non-
class, individual claims and his individual claims as part of
the class, as well as his right to any other payments, including
attorneys’ fees and costs. It was a stair-stepped deal. If the
class and class settlement were approved, Narouz would
receive $60,000 for settling his individual claims — aside
from those related to Narouz’s class allegations and recover-
able in accord with the court’s approval of the terms of the
Class Action Joint Stipulation of Settlement and Release —
and $20,000 as a class settlement payment once the court
entered an order approving the class settlement after a fairness
hearing. However, if the class and class settlement were not
approved, Narouz agreed to treat the $60,000 as consideration
for “any and all remaining individual claims against Charter,”
and, in accordance with the release provision, to release Char-
ter “for all Narouz’s individual claims alleged in his Com-
plaint, on behalf of himself or as part of the putative or
representative class, and agrees he would not be entitled to
any further recovery of any kind from Charter.” The release
provision fully discharges Charter from all claims arising out
of Narouz’s employment.7

   The Agreement does not reserve any right to appeal an
adverse determination of certification, the terms of the class,
or class settlement. Neither does it allow for the contingency
of spreading costs among other members of the putative class
if the class were not approved. While the Agreement does
address attorneys’ fees, what it provides for is fees associated
with the settlement of the class action and representative
  7
     As the Recitals in the Agreement indicate, the parties wished to resolve
disputes between them “including but not limited to any matters pertaining
to Narouz’s employment and termination of employment with Charter and
all claims which could have been asserted in the Action.” The class-based
claims arise out of Charter’s alleged failure to provide meal breaks and
overtime wages, and so have to do with Narouz’s employment with Char-
ter.
1188             NAROUZ v. CHARTER COMMUNICATIONS
claims as specified in the Joint Stipulation and subject to the
court’s approval — which didn’t happen.

   In accord with the Agreement, once the court denied certifi-
cation of the class for settlement, the parties filed a stipulation
for dismissal. In it Narouz “voluntarily dismisse[d] with prej-
udice all his individual claims as alleged in the first, second,
third, fourth, fifth, sixth and seventh causes of action in his
Complaint.” This included every cause of action in the com-
plaint and made no distinction between his individual, non-
class claims and his class-based claims. Dismissal was
ordered by the court on June 5, 2007. Narouz then submitted
a proposed judgment to the district court dismissing the “en-
tire action.”8

   All of this indicates to me that the parties intended to —
and did — end Narouz’s involvement in this case one way or
the other. As it happened, the court denied the class certifica-
tion and settlement. In that event, Narouz agreed that the con-
sideration he received was for releasing any and all of his
interests, including class-based claims. All of these claims
were voluntarily dismissed with prejudice. No other putative
member has picked up the mantle. Therefore, I cannot see
how we still have a case or controversy that Narouz has stand-
ing to pursue.

   Because I conclude that Narouz’s appeal is moot, I do not
reach the remaining issues.9
  8
     The court never signed the proposed judgment, perhaps because the
stipulation of dismissal had already been entered, and the case had been
administratively closed by a “JS-6” entry on the docket.
   9
     This said, I take it that when the majority says that it “tentatively see[s]
no reason why preliminary approval should not be granted,” this view is
based on the record as it stood at the time the district court made its ruling.
On remand, however, other things may well be on the table, including the
adequacy of Narouz’s class representation. See Geraghty, 445 U.S. at 405-
07 (“Our conclusion that the controversy here is not moot does not auto-
                 NAROUZ v. CHARTER COMMUNICATIONS                        1189




matically establish that the named plaintiff is entitled to continue litigating
the interests of the class. ‘[I]t does shift the focus of examination from the
elements of justiciability to the ability of the named representative to
“fairly and adequately protect the interests of the class.” Rule 23(a).’
Sosna v. Iowa, 419 U.S. [393, 403 (1975)]. We hold only that a case or
controversy still exists. The question of who is to represent the class is a
separate issue.”) (emphasis in original).
   I also would not reassign this case to a different judge. As far as I can
tell, there has been no demonstration of, and the record does not necessar-
ily show, any “bias or unusual circumstances,” such that reassignment is
required under Rhoades v. Avon Prods., Inc., 504 F.3d 1151, 1165-66 (9th
Cir. 2007).